In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00091-CR
______________________________


SHAWN JEFFREY SHEPPARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 31573-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Shawn Jeffrey Sheppard appeals from his conviction on his open plea of guilty to the charge
of robbery.  The trial court assessed his punishment at forty years' imprisonment.  During the same
proceeding, he also pled guilty to charges of possession of a firearm by a felon and of habitual theft. 
He has appealed from the former charge, which is also decided this day in our opinion in Sheppard
v. State, cause number 06-04-00092-CR.  He did not appeal from his conviction for habitual theft.
            Sheppard raises a single issue on appeal:  that the sentence imposed is a disproportionate
punishment for the offense for which he was convicted. 
            Before we can address this issue on the merits, it must be preserved for our review.  In 
Jackson v. State, 989 S.W.2d 842, 845 (Tex. App.—Texarkana 1999, no pet.), we held that a
defendant is required to raise in the trial court at the time the sentence is imposed any objection he
or she might have on the ground of disproportionality.  In this case, Sheppard did not present this
issue to the trial court by any means, by objection or otherwise; therefore, he did not preserve it for
our review.  See Tex. R. App. P. 33.1(a); Delacruz v. State, No. 06-04-00062-CR, ___ S.W.3d ___
(Tex. App.—Texarkana Jan. 4, 2004, no pet. h.); Hookie v. State, 136 S.W.3d 671, 679–80 (Tex.
App.—Texarkana 2004, no pet.); Alberto v. State, 100 S.W.3d 528, 529–30 (Tex. App.—Texarkana
2003, no pet.); Rodriguez v. State, 71 S.W.3d 778, 779 (Tex. App.—Texarkana 2002, no pet.);
Jackson, 989 S.W.2d at 844.  
            We affirm the judgment. 


                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          December 9, 2004
Date Decided:             January 4, 2005

Do Not Publish